369 U.S. 660 (1962)
SHUBIN ET AL.
v.
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA ET AL.
No. 726.
Supreme Court of United States.
Decided May 14, 1962.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
William Douglas Sellers for petitioners.
Robert W. Fulwider for S. Vincen Bowles, Inc., respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded for consideration in light of Dairy Queen, Inc., v. Wood, ante, p. 469.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.